Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000661
                                                      05-AUG-2014
                                                      01:08 PM



                         SCWC-11-0000661

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                               vs.

                     STANLEY K. HUIHUI, JR.,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000661; FC-CR. NO. 10-1-271K)

                       ORDER OF CORRECTION
                        (By: Nakayama, J.)

          IT IS HEREBY ORDERED that the memorandum opinion of the
court filed on June 18, 2014 is corrected as follows:
          On the first page, the trial court case number is
corrected so that it now reads “FC-CR. NO. 10-1-271K.”
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, August 5, 2014.
                              /s/ Paula A. Nakayama
                              Associate Justice